Filed 12/28/22 Suprema Meats v. City of Oakland CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR

 SUPREMA MEATS, INC.,
      Plaintiff and Appellant,
 v.                                                           A163448
 CITY OF OAKLAND,
      Defendant and                                           (Alameda County
      Respondent.                                             Super. Ct. No.
                                                              RG20058895)



          Suprema Meats, Inc. (Suprema) appeals from the trial
court’s denial of its petition for writ of administrative mandate.
Suprema had challenged the decision by the City of Oakland’s
(Oakland) planning commission to reverse a zoning manager’s
grant of Suprema’s application for a conditional use permit.
Suprema contends the planning commission first voted to affirm
the grant of the permit before improperly voting to reverse it.
Suprema has failed to demonstrate any error in the commission’s
procedures, so we will affirm the judgment.
                                        BACKGROUND
           Suprema applied for a conditional use permit and variance
to legalize various improvements it had made to its building in
Oakland. Oakland’s zoning manager approved the application in
part, declared the project exempt from the California

                                                      1
Environmental Quality Act, and imposed conditions of approval.
Suprema appealed this decision to the planning commission, as
did the Golden Gate Community Association (Golden Gate), a
group of residents in the neighborhood near Suprema’s building
who were opposed to Suprema’s application.
      Oakland’s planning commission considered the appeals at a
public hearing. The commission heard from Suprema,
representatives of Golden Gate, and the public. The commission
then considered a motion to affirm the environmental
determination, deny Suprema’s appeal, and uphold the zoning
manager’s decision. The commission’s secretary explained that
the vote was not to take action on the conditional use permit, but
merely to take action on Suprema’s appeal, and that the
commission could later uphold or deny the conditional use permit
when it ruled on the second appeal. The commission then voted
unanimously in favor of the motion.
      The commission next considered a motion to deny the
environmental determination and uphold Golden Gate’s appeal,
which would have the effect of reversing the approval of the
conditional use permit. That motion failed. The commission
secretary explained that the commission could still consider a
motion to affirm the environmental determination and deny
Golden Gate’s appeal, or it could continue the item to another
date. After additional discussion on the merits of the appeal, the
commission secretary advised the commission it could consider a
new motion that was substantially the same or the same as the
previous motion, or it could consider an entirely new motion. The



                                2
commission then considered a motion substantively identical to
the previous one, which was to deny the staff’s environmental
determination, uphold Golden Gate’s appeal, and deny the
conditional use permit. This motion passed unanimously. The
next day, the commission sent letters to Suprema informing it
that the commission had denied Suprema’s appeal and upheld
Golden Gate’s appeal.
      Suprema filed a petition for writ of administrative mandate
in the trial court, arguing that the first vote denying Golden
Gate’s appeal was the commission’s final action on that appeal
and that the commission acted outside its jurisdiction by holding
a second vote and upholding Golden Gate’s appeal. After an
unreported hearing, the trial court denied the petition.
                          DISCUSSION
      “A trial court may issue a writ of administrative mandate
where an agency has (1) acted in excess of its jurisdiction, (2)
deprived the petitioner of a fair hearing, or (3) committed a
prejudicial abuse of discretion. (Code Civ. Proc., § 1094.5,
subd. (b).) ‘Abuse of discretion is established if the [agency] has
not proceeded in a manner required by law, the order or decision
is not supported by the findings, or the findings are not supported
by the evidence.’ (Ibid.)” (Clark v. City of Hermosa Beach (1996)
48 Cal.App.4th 1152, 1169.) Suprema contends the planning
commission did not give it a fair hearing or proceed as required
by Oakland’s ordinances. Because there are no disputed issues of
fact, this appeal concerns only questions of law, which we review
de novo. (Id. at pp. 1169–1170.)



                                   3
      Suprema argues the planning commission’s hearing was
not fair and it did not proceed according to law because the
commission first voted to deny Golden Gate’s appeal and then
held a second, improper vote to uphold it.1 The factual premise of
Suprema’s argument is mistaken, as the commission did not take
more than one final action on Golden Gate’s appeal.
      The commission voted on three motions concerning
Suprema’s permit application. The first, a motion to deny
Suprema’s appeal and uphold the zoning manager’s decision, had
no bearing on Golden Gate’s appeal. The commission secretary
informed the commission before the vote that the motion on
Suprema’s appeal only concerned the commission’s action on
Suprema’s appeal and would not be conclusive on the validity of
the conditional use permit, so it was not intended to dictate the
outcome of Golden Gate’s appeal in any way. The commission
could therefore continue to consider the validity of the conditional
use permit in the context of Golden Gate’s appeal.
      The second motion was to deny the environmental
determination and uphold Golden Gate’s appeal. This motion
failed, meaning the commission did not uphold Golden Gate’s
appeal. However, the failure to uphold Golden Gate’s appeal was
not tantamount to denying that appeal, as Suprema assumes.
The vote was against the motion to uphold the appeal, not a vote
against the appeal itself. The consequence of the failure of the
second motion was merely that the commission did not take




      1   Suprema does not challenge the denial of its appeal.

                                  4
action and the appeal remained a live issue for the commission’s
consideration.
      The commission’s secretary explained all this to the
commission immediately after the vote on the second motion,
noting that the failure of the motion meant the commission could
still consider a motion to deny Golden Gate’s appeal or could
continue the consideration of that appeal to another meeting.
None of the commission members expressed any confusion or
dissatisfaction with this explanation. Indeed, before the
secretary even provided his explanation, the chair of the
commission said there would be further discussion about an
additional motion, apparently to permit additional discussion
that the secretary had cut short after voting had begun on the
second motion.
      The third motion was identical to the second, and the
commission voted on it after further extended discussion about
the merits of denying Suprema’s application for a conditional use
permit. This third motion passed unanimously. Because the
commission had not disposed of Golden Gate’s appeal before it
voted on the third motion, Suprema’s argument that the
Commission had already completed its functions before the third
vote is incorrect.2



      2Suprema’s argument is limited to the contention that the
third motion was superfluous and the commission improperly
took two final actions on Golden Gate’s appeal. Suprema does
not argue that the commission’s consideration of identical
motions in succession was procedurally improper, much less cite
any authority relevant to this issue.

                                5
      Oakland’s respondent’s brief discusses the distinction
between voting on motions and disposing of Golden Gate’s appeal,
but Suprema did not file a reply brief addressing the issue. The
lone authority Suprema cites in its opening brief to carry its
burden of affirmatively demonstrating error is Oakland
Municipal Code section 17.132.030, which states that the
commission’s decision on an administrative appeal “shall be final
immediately, except as otherwise provided in Section
17.132.040.” (People v. Sanghera (2006) 139 Cal.App.4th 1567,
1573 [“the most fundamental rule of appellate law is that the
judgment challenged on appeal is presumed correct, and it is the
appellant’s burden to affirmatively demonstrate error”].) Section
17.132.040 in turn states that commission decisions on appeals
involving advertising near rapid transit routes can be appealed to
the city council within 10 days. Reading these provisions
together, section 17.132.030’s definition of finality appears to
mean only that no appeal of the commission’s decision is possible.
It does not appear to be intended to prevent the commission from
reconsidering its actions. In any event, even if that were the
effect of section 17.132.030, it still would not support Suprema’s
position here, because the commission did not take any action on
Golden Gate’s appeal until it passed the third motion.
                          DISPOSITION
      The trial court’s judgment is affirmed.


                                            BROWN, J.


WE CONCUR:


                                 6
POLLAK, P. J.
GOLDMAN, J.

Suprema Meats, Inc. v. City of Oakland (A163448)




                                        7